DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, FIG. 10, for Group 1 and Species 2, FIG. 17, for Group 2 in the reply filed on 02/01/22 is acknowledged.
Claims 9, 11, 14-16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species in respective groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuda et al. (US PG Pub 2016/0226213 A1) (05/24/21 IDS) in view of KUMAZAKI et al. (US PG Pub 2013/0315270 A1).
Regarding claim 1, Yuda discloses a laser apparatus (1, FIG. 1, [0032]) comprising: 
a laser output unit (10, FIG. 1, [0032]) configured to perform laser oscillation; and 
a control unit (20, FIG. 1, [0032]) configured to acquire first laser performance data obtained when the laser output unit performs laser oscillation based on a first laser control parameter, and second laser performance data obtained when the laser output unit performs laser oscillation based on a second laser control parameter (“the controlling unit 20 includes a laser gas pressure command outputting unit 22 outputting a first laser gas pressure command that generates a rated laser output and a second laser gas pressure command smaller than the first laser gas pressure command when the carbon dioxide gas laser oscillator 10 is started. The above-described laser power sensor 15 acquires a first actual laser output at a predetermined laser output command after passage of a predetermined time from issuing of the first laser gas pressure command and a second actual laser output at the predetermined laser output command after passage of the same predetermined time from issuing of the second laser gas pressure command,” [0037]), and determine (via 24, FIG. 1, [0038]) whether the second laser performance data has been improved as compared to the first laser performance data (If the condition L1>R1 is not met in step S31, the first laser performance data based on the first control parameter is considered abnormal and the process go to step S32; if the condition L2>R2 is met in S32, the second laser performance data based on the second control parameter is considered not abnormal which translates to an improvement of the first performance data, FIG. 4, [0044]-[0045]).
Yuda further discloses the laser output unit is connected to a laser processing machine ([0032]).
Yuda does not disclose the control unit for performing the controls while laser output from the laser output unit to an external device is stopped.
KUMAZAKI discloses a similar laser apparatus (10, FIG. 1, [0033]) comprising a laser chamber (20, FIG. 1, [0034]) for outputting laser light to a lithography apparatus (100, FIG. 1, [0035]); a control unit (40, FIG. 1, [0036]) configured to control the laser chamber based on outputs detected by an energy detector (32, FIG. 1, [0035]) and a spectral line width detector (34, FIG. 1, [0035]); and a shutter (35, FIG. 1, [0035]) for preventing an unnecessary laser beam from entering the lithography apparatus 100 during "adjustment oscillation" to perform an adjustment so as to obtain a laser beam with a desired property for the lithography apparatus 100 ([0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser apparatus of Yuda with a shutter for stopping output from the laser output unit to an external device while the control unit acquires laser performance data as taught by KUMAZAKI in order to protect the laser processing machine (e.g. an external device) from damages by preventing an unnecessary laser beam from entering the laser processing machine.
Regarding claim 2, Yuda discloses the control unit causes, based on a result of the determination, the laser output unit to perform laser output to the external device by using one of the first laser control parameter and the second laser control parameter (the first laser control parameter is used for laser oscillation when the condition L1>R1 is met in step S31, FIG. 4, [0044]).
Regarding claim 5, Yuda discloses the laser output unit includes an optical resonator (“The output mirror 14 and the rear mirror 13 together form a resonator,” [0035]), and a laser chamber (11, FIG. 1, [0035]) that is disposed in the optical resonator and to which laser gas is supplied, and outputs a pulse laser beam (FIG. 1), and the first laser control parameter and the second laser control parameter each include at least one of: an energy control parameter related to control of the pulse energy of the pulse laser beam; a spectrum control parameter related to control of the spectrum of the pulse laser beam; and a gas control parameter related to control of the laser gas (gas pressure command, [0037]).
Regarding claim 6, Yuda discloses the first laser control parameter and the second laser control parameter are target control parameters for causing laser performance of the laser apparatus to become closer to target performance required by the external device (target control parameters to result in composition ratio of laser gas being in a normal state are meeting both conditions L1>R1 and L2>R2 in Step S17, FIG. 3).
Regarding claim 10, Yuda, as modified, discloses the first laser control parameter is a laser control parameter used (in Step S31, FIG. 4 of Yuda) before laser output from the laser output unit to the external device is stopped (by the shutter 35 of KUMAZAKI).
Regarding claim 17, same rejection as applied to claim 1 is maintained since the method claim 17 contains substantially the same limitations as the product claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuda et al. and KUMAZAKI et al. as applied to claim 1 above, and further in view of Nomura (US PG Pub 2002/0105983 A1) (01/07/20 IDS).
Regarding claim 7, the combination has disclosed the laser apparatus outlined in the rejection to clam 1 above and Yuda further discloses a store unit (23, FIG. 1, [0038]) for storing the first and the second control parameters.
The combination does not explicitly disclose the store unit comprising a first storage unit configured to store the first laser control parameter; and a second storage unit configured to store the second laser control parameter.
Nomura discloses a store unit (FIG. 4) for a laser driving circuit comprising a memory control circuit (11, FIG. 4, [0021]) connected to plural of memories (12-14, FIG. 7, [0021]) for selecting a memory to be used, wherein each of the memories stores different control parameters for driving the laser ([0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the store unit of the combination with a first storage unit configured to store the first laser control parameter and a second storage unit configured to store the second laser control parameter as taught by Nomura in order to more accurately select desired control parameter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuda et al. and KUMAZAKI et al. as applied to claim 1 above, and further in view of WAKABAYASHI et al. (US PG Pub 2016/0248219 A1).
Regarding claim 12, the combination has disclosed the laser apparatus outlined in the rejection to clam 1 above except a terminal device configured to manage the laser apparatus. WAKABAYASHI discloses a laser apparatus management system comprising: a laser apparatus (1000, FIG. 1, [0065]); and a terminal device (a computer or a programmable controller, FIG. 21, [0284]-[0285]) configured to manage the laser apparatus. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser apparatus of the combination with a terminal device configured to manage the laser apparatus as taught by WAKABAYASHI in order to obtain dynamic and real-time control of the laser apparatus.
Allowable Subject Matter
Claims 3, 4, 8, 13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ABE et al. (US PG Pub 2015/0003485 A1) discloses a laser apparatus similar to the claimed invention (see FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828